United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2017
                                    ___________

William Warren Helenbolt,              *
                                       *
                 Appellant,            * Appeal from the United States
                                       * District Court for the District
      v.                               * of Minnesota.
                                       *
Bert Mohs, Warden, State of Minnesota,*      [UNPUBLISHED]
                                       *
                 Appellee.             *
                                ___________

                              Submitted: May 8, 2000

                                   Filed: May 18, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

      A state jury convicted William Warren Helenbolt of burglary and first degree
murder in 1980 and his direct appeal was denied. See State v. Helenbolt, 334 N.W.2d
400 (Minn. 1983). In 1997, Helenbolt filed a 28 U.S.C. § 2254 habeas petition which
was also denied. Helenbolt appeals, claiming he did not receive a fair trial. Helenbolt
argues an instruction explaining that Helenbolt's accomplice was acquitted of second
degree murder could have caused the jury to infer that Helenbolt must have committed
the murder. We disagree. Because the jury could have drawn several different
conclusions or no conclusion at all about the instruction given, we conclude the
instruction did not deprive Helenbolt of a fair trial. See Louisell v. Director of Iowa
Dep't of Corrections, 178 F.3d 1019, 1022 (8th Cir. 1999) (jury instruction must create
fundamental defect that results in complete miscarriage of justice or omission
inconsistent with basic demands of fair trial to warrant habeas relief). We affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-